Citation Nr: 0616056	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, left elbow, status post surgical repair of left 
elbow fracture, claimed as a left elbow condition.		


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in October 1999, the 
Board denied the veteran's claim of entitlement to service 
connection for a left elbow condition. 	

3.  Evidence submitted subsequent to the October 1999 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for arthritis, left elbow, status post 
surgical repair of left elbow fracture, claimed as a left 
elbow condition, and does not raise a reasonable possibility 
of substantiating the claim.  		


CONCLUSIONS OF LAW

1.  The October 1999 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 3.159 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in June 2003, the RO advised 
the veteran of what the evidence must show to reopen a claim 
for service connected compensation benefits as well as to 
establish entitlement to service connected compensation 
benefits.  The RO also advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran a statement detailing the 
history of the claimed condition, medical evidence showing 
that the pre-existing condition became permanently worse as a 
result of service, and evidence that indicates that the 
claimed elbow condition may be associated with military 
service.  The RO also asked the veteran for enough 
information about his records so that they could request them 
from the person or agency that has them.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.      

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in April 2006, the RO explained to 
the veteran how disability ratings and effective dates of 
disability are determined.  Thus,
the veteran has abeen notified as to the elements of degree 
and effective date of a disability in a service connection 
claim. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision, January 2004 Statement of the Case 
(SOC), and January 2006 Supplemental Statement of the Case 
(SSOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the decision.  The SOC and SSOC provided 
the veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Regarding the timing of the notice, 
the RO issued the initial VCAA notice in June 2003, which was 
before the September 2003 rating decision.  

The Board concludes that the veteran has not been prejudiced 
by any deficiencies in requirements of the notice provisions 
of the VCAA as it pertains to new and material evidence 
claims, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2005).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
May 2003.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial claim 
for service connected benefits for a left elbow fracture was 
denied in a December 1978 rating decision.  In correspondence 
dated in January 1979, the RO informed the veteran of the 
denial and advised him of his procedural and appellate 
rights.  The veteran failed to appeal that decision and it 
became final.  The veteran subsequently filed several 
requests to reopen.  All of those requests were denied and 
they became final when the veteran failed to appeal within 
the applicable time limits.  The last final denial of the 
claim was in October 1999.  The veteran filed the instant 
claim to reopen his claim for compensation benefits in May 
2003.  The RO denied that claim in a rating decision dated in 
September 2003.  In a letter dated in September 2003, the RO 
advised the veteran of the decision not to reopen the claim 
for service connection for arthritis, left elbow, status post 
surgical repair of left elbow fracture, claimed as a left 
elbow condition and included notice of his procedural and 
appellate rights.  The veteran filed a notice of disagreement 
(NOD) within the applicable time limit and filed a 
substantive appeal, dated in February 2004.  The appeal of 
the September 2003 rating decision is properly before the 
Board.  

Evidence

The evidence associated with the claims file prior to the 
last final denial in October 1999 follows.

In a report of the veteran's enlistment physical examination, 
dated in May 1978, the examiner noted a scar on the veteran's 
left elbow, but did not mention the presence of a screw in 
the elbow.  The service medical records indicated that in 
June 1978, the veteran complained of pain in the left elbow 
upon performing push-ups.  In a clinical record, dated in 
June 1978, the examiner noted that the veteran had fractured 
his left elbow five years before entering service.  The 
examiner conducted a physical examination and noted limited 
range of motion and a scar on the veteran's left elbow.  An 
x-ray revealed a surgical screw in the veteran's left elbow.  
The examiner diagnosed malunion, fracture, distal left 
humerus, manifested by pain on stress and limitation of elbow 
motion.  The examiner noted that the veteran was supposed to 
follow up to have the screw removed one year after surgery, 
but failed to do so.  The examiner determined that the 
veteran was unfit for enlistment on active duty, but was fit 
for retention.  

In a statement dated in October 1978, the veteran stated that 
he informed his recruiter of the screw in his elbow, but was 
told it would not make a difference.  The veteran claimed 
that when the screw in his elbow was discovered during his 
active service, he was given the options of having the screw 
removed or being discharged from the military.  The veteran 
stated that he chose to be discharged for fear of developing 
arthritis if the screw was removed.   

In an Application for Compensation Benefits, received in July 
1986, the veteran claimed that he injured his elbow in 
service when another soldier fell on his arm and aggravated 
his preexisting condition.

In a VAMC radiology report, dated in August 1986, Dr. H.K. 
noted findings from a left elbow x-ray.  Dr. H.K. noted no 
definite evidence of recent fracture or dislocation in the 
left elbow.  Dr. H.K. noted the presence of multiple calcium 
densities in the soft tissues, adjacent to the olecranon 
process of the ulna consistent with bursitis.  Dr. H.K. 
stated that gout should be included in the differential 
diagnosis.  

In a statement received in October 1999, the veteran stated 
that while in basic training, he was injured while performing 
a training exercise known as "The Bear Crawl."  The veteran 
stated that while his arm was planted vertically, another 
soldier landed on top of his bent elbow and drove his arm 
into the ground.

Evidence associated with the claims file after the last final 
denial in October 1999 follows.

Medical records from VAMC Milwaukee, Wisconsin, indicated 
that the veteran received treatment for elbow pain between 
February 2003 and August 2003.  In a progress note, dated in 
February 2003, the examiner noted no swelling or redness and 
that the veteran had full range of motion.  In an orthopedic 
outpatient consult note, dated in April 2003, the examiner 
noted status post fracture/fixation.  The examiner stated 
that she doubted the pain was from the screw in the veteran's 
elbow.  The examiner noted minimal degenerative joint disease 
and possible medial epicondylitis.  The examiner changed the 
veteran's drug from Naproxen to Daypro and enrolled the 
patient for stretching and a brace.  In an evaluation note, 
dated in May 2003, the examiner noted suspected medial 
epicondylitis or olecranon bursitis superimposed on existing 
degenerative joint disease changes.  In an orthopedic 
outpatient staff follow up note, dated in June 2003, Dr. W.M. 
reported that the veteran was still having minimal difficulty 
with his left elbow but that he had normal range of motion 
and his elbow was not tender.  According to the report, Dr. 
W.M. and the veteran decided that no further treatment was 
necessary.  

In a letter from the Avondale Chiropractic Clinic, dated in 
November 2003, Dr. M.S. stated that the veteran reported 
injuring his arm years ago and injuring it again in service.  
Dr. M.S. stated that the veteran believed that was the cause 
of his pain.

In the veteran's VA Form 9, dated in February 2004, the 
veteran stated that he was convinced that his left elbow 
condition was permanently aggravated during service and that 
he was attempting to obtain a medical opinion to support that 
position.  

In a letter from the veteran's uncle, J.G., dated in August 
2004, J.G. stated that the veteran had pain in his elbow in 
service after performing a training exercise.  J.G. stated 
that the veteran complained of the injury upon returning home 
from service.  J.G. stated that the veteran loved the service 
but was forced to be discharged because of his injury.  

At a hearing before a Regional Office Hearing Officer, 
conducted in May 2005, the veteran testified that he injured 
his arm in service while performing a drill after somebody 
landed on his arm.  The veteran stated that he is unable to 
hold a job because of his elbow injury.  The veteran stated 
that before service, he had no problems with his elbow and 
was able to flex it without a problem.  The veteran stated 
that after service, however, he had constant problems.  

Treatment records from VAMC Milwaukee, Wisconsin, dated from 
November 2003 to March 2005, indicated that the veteran 
received treatment there for mental illness.  

Records from VAMC Hines, Illinois, dated in June 1997 to July 
2001, indicated that the veteran received psychiatric, 
substance abuse, and dental treatment there.  

Records from VAMC Shreveport, Louisiana, dated in November 
1978 to January 1984, indicated that the veteran received 
treatment there for hemorrhoids.  

Analysis

The Board finds that the evidence submitted after the October 
1999 denial does not warrant reopening the claim.  The 
statement of the veteran's uncle, J.G., is not new and 
material because it consists only of lay statements that the 
veteran has a left elbow disorder that was aggravated in 
service.  At the time of the last final denial of the claim, 
the record already included the veteran's lay statements that 
he has an elbow disorder that was aggravated in service.  
Additional lay statements regarding the occurrence of an in-
service injury is cumulative and redundant and will not 
substantiate the claim.

The VAMC treatment records from VAMC Milwaukee, dated in 
February 2003 to August 2003, are neither new nor material.  
They do not raise a reasonable possibility of substantiating 
the claim because they only establish that the veteran 
received treatment for left elbow pain.  Evidence of 
treatment for left elbow pain was of record at the time of 
the last final denial and such evidence does not substantiate 
the veteran's claim that a disorder was incurred in or 
aggravated during service.  

The other treatment records from VAMC Milwaukee, and those 
from VAMC Hines and Shreveport, are new in that they have not 
been previously submitted.  These treatment records, however, 
are not material.  These records reflect that the veteran 
received treatment for medical conditions other than left 
elbow pain.  Thus, they do not relate to an unestablished 
fact necessary to substantiate the claim for an elbow 
disorder or raise a reasonable possibility of substantiating 
the claim.  

The rest of the evidence submitted after the last final 
denial of the claim is neither new nor material.  The letter 
from Dr. M.S., the veteran's VA Form 9, and the veteran's 
testimony at the hearing all reflect the veteran's lay 
contention that his military service aggravated a pre-
existing left elbow disorder.  This type of evidence is 
cumulative and redundant of the evidence of record at the 
time of the last final denial, which included the veteran's 
lay statements that his service aggravated or caused a left 
elbow disorder.     







ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for arthritis, 
left elbow, status post surgical repair of left elbow 
fracture, claimed as a left elbow condition, is not reopened.
		


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


